


Exhibit 10.2


FULL AND COMPLETE RELEASE




1.    Key Release.


(a)    I, Scott Key, in consideration for the acceleration of vesting of RSUs
and other benefits described in the agreement between IHS Inc. (the “Company”)
and me dated June 1, 2015 (the “Agreement”), for myself and my heirs, executors,
administrators and assigns, do hereby knowingly and voluntarily release and
forever discharge the Company and its respective predecessors, successors and
affiliates and their respective current and former directors, officers and
employees from any and all claims, actions and causes of action, including, but
not limited to, those relating to or arising from my employment or separation of
employment with the Company, including, but not limited to, under those federal,
state and local laws and those applicable laws of any other jurisdiction
prohibiting employment discrimination based on age, sex, race, color, national
origin, religion, disability, veteran or marital status, sexual orientation or
any other protected trait or characteristic, or retaliation for engaging in any
protected activity, including without limitation, the Age Discrimination in
Employment Act of 1967, 29 U.S.C. § 621 et seq., as amended by the Older Workers
Benefit Protection Act, P.L. 101-433, the Equal Pay Act of 1963, 9 U.S.C. § 206,
et seq., Title VII of The Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 2000e et seq., the Civil Rights Act of 1866, 42 U.S.C. § 1981, the Civil
Rights Act of 1991, 42 U.S.C. § 1981a, the Americans with Disabilities Act, 42
U.S.C. § 12101, et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 791 et
seq., the Family and Medical Leave Act of 1993, 28 U.S.C. §§ 2601 and 2611 et
seq., whether KNOWN OR UNKNOWN, fixed or contingent, which I ever had, now have,
or may have, or which my heirs, executors, administrators or assigns hereafter
can, will or may have from the beginning of time through the date on which I
sign this Full and Complete Release (this “Release”) (collectively the “Released
Claims”). PROVIDED, HOWEVER, that notwithstanding the foregoing or anything else
contained in this Agreement, the Release set forth in this Section shall not
extend to: (i) any vested rights under any pension, retirement, profit sharing
or similar plan; or (ii) my rights to indemnification and/or defense under any
Company certificate of incorporation, bylaws and/or policy or procedure, under
any insurance contract, or under Section 11 of the Employment Agreement dated
October 31, 2007, as amended, in connection with any acts and omissions within
the course and scope of my employment with the Company.


(b)    I warrant and represent that I have made no sale, assignment or other
transfer, or attempted sale, assignment or other transfer, of any of the
Released Claims.


(c)    I fully understand and agree that:


1.    this Release, including the IHS Release set forth below, is in exchange
for acceleration of RSUs and other benefits to which I would otherwise not be
entitled;


2.    no rights or claims are released or waived that may arise after the date
this Release is signed by me;


3.    I am hereby advised to consult with an attorney before signing this
Release;


4.    I had 21 days from my receipt of this Release within which to consider
whether or not to sign it;


5.    I have 7 days following my signature of this Release to revoke the
Release; and




--------------------------------------------------------------------------------






6.    this Release will not become effective or enforceable until the revocation
period of 7 days has expired.


(d)    If I choose to revoke this Release, I must do so by notifying the Company
in writing. This written notice of revocation must be mailed by U.S. first class
mail or by U.S. certified mail within the 7 day revocation period and addressed
as follows:


IHS Inc.
15 Inverness Way East
Englewood, CO 80112
Attention:    Jeffrey Sisson
2.    IHS Release.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company on behalf of itself and its respective
predecessors, successors and affiliates and current and former directors and
officers, does hereby knowingly and voluntarily release and forever discharge
Key and his heirs, executors, administrators and assigns from any and all
claims, actions and causes of action related to or arising from his employment
or separation from employment with the Company; whether KNOWN OR UNKNOWN, fixed
or contingent, provided, however, no rights or claims are released or waived
that may arise after the Agreement is signed by the Company or any claims for
breach of the Agreement by Key. The Company represents and warrants that it has
made no sale, assignment or other transfer, or attempted sale, assignment or
other transfer of any claim released hereby.
3.    Miscellaneous.
(a)    This Release is the complete understanding between the parties in respect
of the subject matter of this Release and supersedes all prior agreements
relating to the same subject matter. Neither party has relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Release.
(b)    In the event that any provision of this Release should be held to be
invalid or unenforceable, each and all of the other provisions of this Release
will remain in full force and effect. If any provision of this Release is found
to be invalid or unenforceable, such provisions will be modified as necessary to
permit this Release to be upheld and enforced to the maximum extent permitted by
law.
(c)    This Release is to be governed and enforced under the laws of the State
of Colorado (except to the extent that Colorado conflicts of law rules would
call for the application of the law of another jurisdiction).
(d)    This release inures to the benefit of the Company and Key and their
respective successors and assigns.
(e)    Each party has carefully read this Release, fully understands each of its
terms and conditions, and intends to abide by this Release in every respect.






--------------------------------------------------------------------------------




 
 
/s/ Scott Key
 
 
Scott Key
 
 
 
 
 
 
 
 
 
 
IHS INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Stephen Green
 
 
Title:
Executive Vice President
 
 
Dated:
June 2, 2015





